United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.U., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1645
Issued: November 12, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 15, 2014 appellant filed a timely appeal from a May 22, 2014 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration. As more than 180 days elapsed from issuance of the last merit decision by
OWCP dated July 15, 2013 to the filing of this appeal, the Board lacks jurisdiction to review the
merits of his claim pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request to reopen his case for
further merit review under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In decisions dated March 15 and
December 20, 2006, March 19, 2008 and July 27, 2010, the Board affirmed OWCP decisions
finding that appellant failed to establish that he sustained bilateral carpal tunnel syndrome due to
factors of his federal employment.2 By order dated February 15, 2012, the Board set aside a
March 22, 2011 decision that did not properly advise appellant of his appeal rights.3 It remanded
the case for an appropriate decision on his request for reconsideration.4 By decision dated
February 11, 2014, the Board affirmed a July 15, 2013 decision finding that appellant had no
more than a one percent permanent impairment of each upper extremity.5 It determined that the
opinion of Dr. Charles Mannis, a Board-certified orthopedic surgeon and OWCP referral
physician, represented the weight of the evidence. The Board considered August 2, 2012 and
January 22, 2013 reports from Dr. Neil Allen, an attending Board-certified internist and
neurologist, but found that his impairment rating did not conform to the American Medical
Association, Guides to the Evaluation of Permanent Impairment (6th ed. 2009). The facts and
circumstances as set forth in the Board’s prior decisions and order are hereby incorporated by
reference.
On April 17, 2014 appellant, through his attorney, requested reconsideration. He
indicated that he had enclosed August 3, 2012 worksheets that were not previously considered.
Counsel submitted an undated and unidentified worksheet containing range of motion
measurements for the wrists. He also submitted an unsigned summary of wrist range of motion
measurements for appellant dated August 3, 2012.
By decision dated May 22, 2014, OWCP denied appellant’s request for reconsideration.
It found that he failed to submit evidence or raised an argument sufficient to warrant reopening
his case for further review of the merits under section 8128.
On appeal, appellant contends that an electrodiagnostic study was insufficient to establish
that he had only a one percent impairment of each extremity. He notes that Dr. Allen considered
his history in rating a 25 percent permanent impairment.

2

Docket No. 06-328 (issued March 15, 2006); Docket No. 06-1999 (issued December 20, 2006); Docket
No. 07-2326 (issued March 19, 2008); Docket No. 10-144 (issued July 27, 2010). On May 25, 2005 appellant, then
a 42-year-old medical technologist, filed an occupational disease claim alleging that he sustained a repetitive injury
to both hands in the course of his federal employment.
3

Order Remanding Case, Docket No. 11-1228 (issued February 15, 2012).

4

In a decision dated April 10, 2012, OWCP vacated its September 25, 2009 decision and accepted appellant’s
claim for bilateral carpal tunnel syndrome.
5

Docket No. 13-2086 (issued February 11, 2014).

2

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,6
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.7 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.8 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.9
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.10 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.11 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.12
ANALYSIS
In the last merit decision dated February 11, 2014, the Board affirmed a July 15, 2013
decision finding that appellant had no more than a one percent permanent impairment of each
upper extremity. On April 17, 2014 appellant requested reconsideration.
As noted, the Board does not have jurisdiction over OWCP merit decision. The issue
presented on appeal is whether appellant met any of the requirements of 20 C.F.R.
§ 10.606(b)(3), requiring OWCP to reopen his case for review of the merits. In his request for
reconsideration received April 17, 2104, appellant did not contend that OWCP erroneously
applied or interpreted a specific point of law. He did not identify a specific point of law or
establish that it was erroneously applied or interpreted. Appellant did not advance a new and
relevant legal argument not previously considered. Counsel indicated that he was submitting
August 3, 2012 worksheets regarding the extent of his upper extremity impairment. A claimant
6

5 U.S.C. § 8101 et seq. Section 8128(a) of FECA provides that “[t]he Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.”
7

20 C.F.R. § 10.606(b)(3).

8

Id. at § 10.607(a).

9

Id. at § 10.608(b).

10

F.R., 58 ECAB 607 (2007); Arlesa Gibbs, 53 ECAB 204 (2001).

11

P.C., 58 ECAB 405 (2007); Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB
180 (2000).
12

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

3

may be entitled to a merit review by submitting pertinent new and relevant evidence, but
appellant did not submit any pertinent new and relevant medical evidence supporting
reconsideration.
OWCP received an undated and unidentified worksheet containing
measurements for the wrist. This evidence does not contain examination findings or indicate that
it is pertinent to appellant. Consequently, this evidence is irrelevant and insufficient to warrant
reopening his case for further merit review.13 Appellant also submitted a form with range of
motion findings for the wrist dated August 3, 2012. However, the form was not signed by a
physician and does not contain a physician’s opinion addressing the extent of any impairment.
The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP or submit
relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R. § 10.608,
OWCP properly denied merit review.
On appeal, appellant contends an electrodiagnostic study did not establish that he only
had a one percent impairment of each extremity given his history. He asserts that Dr. Allen
considered his history in finding a 25 percent permanent impairment. As discussed, however,
appellant did not submit any new medical evidence to support an increased impairment or raise
any argument relevant to the issue of whether he has more than a one percent permanent
impairment of each upper extremity. His lay opinion is not relevant to the medical issue in this
case, which can only be resolved through the submission of probative medical evidence from a
physician.14
This decision does not preclude appellant from requesting a schedule award based on
evidence of new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment.15
CONCLUSION
The Board finds that OWCP properly denied appellant’s request to reopen his claim for
further merit review under section 8128.

13

See Joseph A. Brown, Jr., 55 ECAB 542 (2004) (the Board has held that medical evidence that does not address
the particular issue involved does not constitute a basis for reopening a case).
14

See L.G., Docket No. 09-1517 (issued March 3, 2010); Gloria J. McPherson, 51 ECAB 441 (2000).

15

See Linda T. Brown, 51 ECAB 115 (1999).

4

ORDER
IT IS HEREBY ORDERED THAT the May 22, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 12, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

